United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1094
                                   ___________

United States of America,            *
                                     *
             Appellee,               *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Southern District of Iowa.
Fidel Javier Bencomo, also known as *
Ramon Gardea,                        *    [UNPUBLISHED]
                                     *
             Appellant.              *
                                ___________

                             Submitted: September 7, 2005
                                 Filed: September 13, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Fidel Javier Bencomo appeals the statutory minimum sentence the district
     1
court imposed after he pleaded guilty to possessing with intent to distribute 100
kilograms or more of a mixture or substance containing a detectable amount of
marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). For reversal, he argues
that the district court erred in denying him “safety-valve” relief under 18 U.S.C.
§ 3553(f) and U.S.S.G. § 5C1.2. We affirm Bencomo’s sentence.

         1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
       The district court did not clearly err in concluding that Bencomo failed to
satisfy his burden of demonstrating that he truthfully provided to the government all
of the information about his offense. See 18 U.S.C. § 3553(f)(5) (one requirement
for safety-valve relief is that defendant must truthfully provide all relevant
information about offense prior to sentencing); U.S.S.G. § 5C1.2(a)(5) (same).
Immediately after his arrest, Bencomo identified himself using a false name, and
during his proffer interview, he provided names to identify the two persons who
allegedly recruited him to transport marijuana that were different than the two names
that he had given after his arrest. Further, neither those persons, nor the person whom
Bencomo identified as the individual slated to receive the marijuana shipment that
Bencomo had been carrying, could be found on any database, and other information
indicated that someone whom Bencomo did not mention during his proffer interview
had been involved in the shipment. See United States v. Alvarado-Rivera, 412 F.3d
942, 947-48 (8th Cir. 2005) (en banc) (defendants have burden to show that they met
each requirement for safety-valve relief; in assessing truthfulness of safety-valve
proffer, district court may draw reasonable inferences from evidence).

      Accordingly, we affirm.
                     ______________________________




                                         -2-